Case held, decision reserved, motion to relieve counsel’s assignment granted and new counsel to be assigned. Memorandum: Assigned counsel has submitted a Crawford brief (see, People v Crawford, 71 AD2d 38) seeking to be relieved of his assignment on the ground that no nonfrivolous issues exist. Upon our review of the record, we have identified nonfrivolous issues, including but not limited to the propriety of County Court’s charge on the lesser included offense of escape in the second degree under count two of the indictment, and the sufficiency of the evidence under count three of the indictment due to the failure of the People to produce the court’s securing order. We, therefore, grant counsel’s motion to be relieved of his assignment, hold the case, and assign new counsel to brief those issues as well as any other issues revealed by counsel’s independent review of the record. (Appeal from Judgment of Genesee County Court, Morton, J.—Escape, 1st Degree.) Present—Denman, P. J., Fallon, Wesley, Doerr and Boehm, JJ.